Citation Nr: 0514383	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD) and if so whether the reopened claim 
should be granted.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to March 
1971 and from June 1973 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

In this case, the Board notes that service connection for 
PTSD was initially denied in a July 1996 unappealed rating 
action.  However, in December 2000 the RO denied the 
veteran's claim for service connection for PTSD on the 
merits.  The Board has a legal duty to consider the new and 
material evidence issue regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed. Cir. 1996).  Moreover, if the Board finds that new 
and material evidence has not been presented, that is where 
the analysis must end.  See Butler v. Brown, 9 Vet. App. 167 
(1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  

The Board also notes that the issue of service connection for 
bilateral flat feet was specifically withdrawn by the veteran 
in the May 2003 VA Form 9.  Accordingly, this issue is no 
longer on appeal.  See 38 C.F.R. § 20.204 (2004).


FINDINGS OF FACT

1.  In a July 1996 unappealed rating decision, the veteran's 
claim for service connection for PTSD was denied.  

2.  The evidence received since the July 1996 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD was denied in an unappealed 
rating decision of July 1996 on the basis that the veteran 
was not subjected to a stressor resulting in PTSD.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A.§§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which as been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2004), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received in January 1998.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence of record at the time of the July 1996 rating 
decision included partial service medical records which noted 
no abnormalities of the veteran's psychiatric system and no 
pertinent complaints or treatment.  Also of record at that 
time was a private medical record dated in October 1980 which 
showed a diagnostic assessment of psychoneurosis.  The RO 
also considered the report of VA PTSD examination conducted 
in June 1996 which reflects a diagnosis of PTSD.  At that 
time, the veteran described stressors associated with a non-
combat helicopter crash that he witnessed.  He also recounted 
witnessing the suicide of a fellow soldier.  

The evidence added to the record since the July 1996 rating 
decision includes VA outpatient records showing diagnoses of 
combat-related PTSD in May 1998 and on subsequent occasions.  
This medical evidence is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of evidence previously of record that it 
must be considered to fairly decide the merits of the claim.  
Accordingly, it is new and material and reopening of the 
claim is in order.  



ORDER

New and material evidence having been presented, reopening of 
the claim seeking service connection for PTSD is granted.  


REMAND

The stressors upon which the veteran's PTSD claim are based 
include those associated with a helicopter crash which 
allegedly occurred in approximately February 1971.  During 
the June 1996 VA examination, the veteran reported that the 
helicopter crash occurred at Camp Lejeune.  In his October 
1999 stressor statement, the veteran indicated that the crash 
occurred while he was at the base hospital in Paris Island 
receiving treatment for his feet.  His service medical 
records show that he received treatment for his feet at the 
Medical Detachment of the Marine Corps Recruit Depot in Paris 
Island.  The record does not reflect that the RO has 
undertaken any development to verify this alleged stressor.  

With regard to the veteran's claim for service connection for 
hepatitis C, the Board notes that the veteran has a history 
of syphilis and herpes dating back to 1977.  The veteran 
alleges that he contracted hepatitis C as a result of 
unprotected sex during active military service.  He indicated 
that he did not have any other blood exposure, including 
tattoos or blood transfusions, during service.  The Board has 
no reason to doubt the veteran's contention that he had 
unprotected sex during active duty.  Whether his current 
hepatitis C resulted from the unprotected sex during service 
is a medical question.  There is no medical evidence of 
record addressing the etiology of the veteran's hepatitis C.  
Therefore, a VA examination is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to this claim.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:


1.  The RO should contact the Naval 
Historical Center or another appropriate 
facility for the purpose of verifying the 
helicopter crash that allegedly occurred 
in approximately February 1971 at Camp 
Lejeune or the Medical Detachment of the 
Marine Corps Recruit Depot at Paris 
Island, South Carolina.  

3.  The veteran should be scheduled for a 
VA examination by a physician with 
appropriate expertise to determine the 
etiology of his current hepatitis C.  The 
claims folders must be made available to 
and reviewed by the physician and any 
indicated studies should be performed.  

A complete history of the disorder should 
be obtained from the veteran.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail. The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that the disorder is 
etiologically related to the veteran's 
military service, including as a result 
of unprotected sex during either period 
of active duty.  The supporting rationale 
for all opinions expressed should also be 
provided.  

3.  The RO should also undertake any 
other development it determines to be 
required.

4.  The RO should then readjudicate the 
veteran's claims based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative and afford them the 
requisite opportunity for response before 
the claims folders are returned to the 
Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


